Citation Nr: 1108683	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-18 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied service-connection claim for the cause of the Veteran's death.

2.  Entitlement to service-connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and J.M.

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1944 to February 1946.  The Veteran died in January 2004.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Procedural history

In a June 2004 rating decision, the RO denied the appellant's service-connection claim for the cause of the Veteran's death.  The appellant did not appeal this decision.

In December 2007, the appellant filed a request to reopen her previously-denied claim.  The RO denied this request in the above-referenced April 2008 rating decision.  The appellant disagreed with this decision and perfected an appeal as to that issue.

The appellant and her son, J.M., testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the St. Petersburg RO in October 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

At the October 2010 hearing, the undersigned VLJ granted the appellant's motion to advance this case on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appellant also submitted additional evidence at the October 2010 hearing, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran died in January 2004.  The death certificate lists the cause of death as respiratory failure due to pneumonia as a consequence of congestive heart failure and recurrent colon cancer.  

2.  At the time of his death, the Veteran was service-connected for severe paralysis of the right sciatic nerve, rated 60 percent disabling; shortening of the femur, rated 50 percent disabling; and residuals of a shell fragment wound to the right thigh, rated 10 percent disabling.  A combined 80 percent rating was in effect at the time of the Veteran's death.

3.  In June 2004, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  She did not appeal this decision.  

4.  The evidence associated with the claims folder subsequent to the RO's June 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

5.  The medical evidence supports a finding that a relationship exists between the Veteran's service-connected right leg disabilities and his death.
CONCLUSIONS OF LAW

1.  The June 2004 RO decision which denied the appellant's service-connection claim for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Since the June 2004 RO decision, new and material evidence has been received with respect to the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving all doubt in favor of the appellant, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002);            38 C.F.R. §§ 3.102, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA). The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the appellant regarding her cause of death claim in November 2008.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is reopening and granting the appellant's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA or the Court of Appeals for Veterans Claims' (the Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), has essentially been rendered moot by the Board's full grant of the benefit sought on appeal.

The Board also notes that the appellant has not been provided notice regarding degree of disability and effective date as required by the decision of Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As discussed in detail below, the Board is granting the appellant's cause of death claim.  It is not the Board's responsibility to assign an effective date in the first instance.  The Board is confident that, if required, the appellant will be afforded appropriate notice under Dingess.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  Accordingly, the Board will proceed to a decision.

Claim to reopen

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  Implicit in her claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.

Relevant law and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

In general, VA rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100,  20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

As was noted in the Introduction, the appellant's original claim of entitlement to service connection for the cause of the Veteran's death was denied by the RO in a June 2004 rating decision.  She did not appeal this decision, and it became final.    38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

In essence, the RO denied the appellant's claim because the evidence of record at the time failed to demonstrate that the Veteran's death was related to a service-connected disability or to his active duty military service.  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after June 2004] evidence bears directly and substantially upon this matter.

In November 2007, the appellant submitted a medical opinion from the Veteran's treating physician, D.R.M., D.O., who specifically stated that the Veteran's service-connected right leg injuries "left him with chronic vascular problems on that side, which I believe contributed significantly to his congestive heart failure.  The congestive heart failure is documented as a cause of his death.  It is more likely than not that his military injury was part of the cause of his demise."  See the November 19, 2007 letter from Dr. D.R.M.  

The Board finds that the above-referenced medical opinion constitutes new and material evidence as to the issue on appeal.  As noted above, for the sole purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim.  See Justus, supra.  

This new evidence relates to an unestablished fact necessary to substantiate the appellant's service-connection claim for the cause of the Veteran's death and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2010).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the claim.

Service connection for the cause of the Veteran's death

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that before the Board may address a matter that has not been addressed by the RO, the Board must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities. 

In the present case, as noted above, the Board is now granting the appellant's cause of death claim.  Any deficiency on the part of VA in satisfying its duty to notify or duty to assist the appellant in the development of her claim is rendered moot.  


Relevant law and regulations

As noted above, in order to establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.                  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2010).

In Gilbert v. Derwinksi, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran died in January 2004, at the age of 77.  The death certificate lists the cause of death as respiratory failure due to pneumonia as a consequence of congestive heart failure and recurrent colon cancer.  

The appellant seeks service connection for the cause of the Veteran's death.  In substance, the appellant argues that the Veteran's service-connected leg injuries [severe paralysis of the right sciatic nerve, shortening of the femur, and residuals of a shell fragment wound to the right thigh] caused or contributed to the Veteran's fatal congestive heart failure.  
In order to establish service connection for death, there must be (1) evidence of death; (2) evidence of a service-connected disability; and (3) evidence of a nexus between the service-connected  disability and the veteran's death.  Cf. Wallin v. West, 11 Vet. App. 509, 512 (1998).  

It is undisputed that the Veteran died in 2004.  Additionally, service connection was in effect for his right leg shrapnel injuries at the time of the Veteran's death.  Accordingly, elements (1) and (2) have been established.  

With respect to crucial element (3), nexus or relationship, there are two conflicting medical opinions of record regarding the relationship between the Veteran's service-connected leg disabilities and his fatal heart failure.  In the appellant's favor is the above-referenced November 2007 opinion of the Veteran's treating physician, Dr. D.R.M.  Dr. D.R.M. pertinently noted that he had treated the Veteran from 1995 until the date of his death in January 2004, and that the Veteran's leg injuries incurred during the Battle of the Bulge left the Veteran with chronic vascular problems on the right side, which he believed "contributed significantly to [the Veteran's] congestive heart failure."  Dr. D.R.M. drafted the Veteran's Death Certificate, noting congestive heart failure as a cause of death.  He also concluded that it was "more likely than not that [the Veteran's] military injury was part of the cause of his demise."  See the November 19, 2007 letter from Dr. D.R.M.;            see also the Veteran's January 2004 Death Certificate.  

Arguably against the appellant's claim is the opinion of the April 2008 VA examiner, who after reviewing the Veteran's claims file and citing medical research determined that "[t]here is no evidence to suggest that remote fracture of the femur resulting in shortening of the leg causes congestive heart failure."  The VA examiner opined that the most likely sequence of events is "recurrent colon cancer causing congestive heart failure which in turn caused pneumonia and respiratory failure."  See the April 2008 VA examiner's report, pages 1 and 2.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  After reviewing the record, and for reasons stated immediately below, the Board finds the favorable opinion of Dr. D.R.M to be of greater probative value than the opinion of the April 2008 VA examiner to the contrary.

Dr. D.R.M. specifically found that the Veteran's service-connected leg disabilities left the Veteran with chronic vascular problems that contributed to his fatal congestive heart failure.  See the November 19, 2007 letter from Dr. D.R.M.  The other medical evidence of record confirms that the Veteran did in fact have vascular disease.  See the Veteran's July 8, 2003 private treatment report from O.H.H. [noting a history of atherosclerotic coronary vascular disease].  Although the April 2008 VA examiner stated that the Veteran's claims file was reviewed, the examiner made no mention of the Veteran's vascular disease history, and only discussed whether the Veteran's prior leg fracture caused his fatal heart disease.  The Board agrees with the appellant's representative that the April 2008 VA medical opinion does not adequately address the appellant's underlying contention that his service-connected shrapnel wounds to the leg and subsequent surgeries caused a vascular problem that lead to his fatal heart condition.  See the June 14, 2010 Statement of Accredited Representative, page 3.  Crucially, the April 2008 VA examiner made no mention of Dr. D.R.M.'s November 2007 findings and conclusions in the analysis provided in the April 2008 report.  As the VA examiner's negative nexus opinion is only marginally responsive to the issue at hand, it is afforded little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed].

Further, although the Court has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor [see Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471- 73 (1993)], the fact that a veteran has received regular treatment from a physician is certainly a consideration in determining the credibility of that doctor's opinions and conclusions.  In this case, Dr. D.R.M. treated the Veteran for approximately nine years prior to his death in January 2004.  He also treated the Veteran at the hospital on the day that he died, and drafted the Veteran's Death Certificate.  Dr. D.R.M.'s clearly had intimate knowledge of the Veteran's health history, and specifically linked the Veteran's fatal heart failure to vascular disease associated with his extensive service-connected leg disabilities.  His findings are also supported by the medical treatise evidence submitted by the appellant in support of her claim.  As such, the Board finds the conclusions of Dr. D.R.M. to be highly probative.

The Board accordingly finds that the most persuasive and competent evidence of record favors a finding that the Veteran's service-connected right leg disabilities contributed substantially or materially to the Veteran's fatal congestive heart failure.  Resolving all doubt in the Veteran's favor, the Board therefore concludes that element (3), nexus or relationship, is satisfied and a grant of service connection for the cause of the Veteran's death is warranted.





ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  

Service connection for the cause of the Veteran's death is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


